Citation Nr: 0627450	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  05-18 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for status post arthrotomy of the left shoulder with 
osteochondromatosis and degenerative joint disease to include 
a scar.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1954.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which granted service connection for 
status post arthrotomy of the left shoulder with 
osteochondromatosis and degenerative joint disease to include 
a scar with a 10 percent evaluation effective June 29, 2004.  


FINDING OF FACT

The veteran has 180 degrees flexion, 100 degrees abduction, 
90 degrees external rotation, and 90 degrees internal 
rotation in the left shoulder, with range of motion limited 
by pain; x-rays reflect degenerative changes in the left 
shoulder.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for status post 
arthrotomy of the left shoulder with osteochondromatosis and 
degenerative joint disease to include a scar, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003, 5202, 
5203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In an April 
2004 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim, and asked him to provide 
any evidence that pertains to his claim.  The letter 
delineated evidence received by VA, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  

A June 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  However, despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In that 
regard, the April 2004 letter addressed the veteran's 
original application for service connection.  In June 2004, 
the RO granted service connection with a 10 percent 
evaluation, effective June 29, 2004.  Therefore, the April 
2004 letter served its purpose in providing VCAA notice and 
its application is no longer required because the original 
claim has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran's current appeal is for a higher initial 
evaluation for status post arthrotomy of the left shoulder 
with osteochondromatosis and degenerative joint disease to 
include a scar.  The RO issued a statement of the case in 
April 2005, providing the veteran with pertinent criteria for 
establishing a higher initial rating.  Thus, the Board finds 
that VA complied with the procedural requirements of 38 
U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b).  Id.

The veteran's service medical records and VA examinations 
have been associated with the claims file.  VA has provided 
the veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  The record is complete 
and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2005).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is for 
consideration. 

The veteran was assigned a 10 percent evaluation under 
Diagnostic Codes 5010-5203.  See 38 C.F.R. § 4.20 (2005) 
(when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous); see also 38 C.F.R. § 4.27 (2005) (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).  Arthritis due to 
trauma is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2005).  Degenerative arthritis 
is rated based on limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  However, when the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Id.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent evaluation is assigned 
with x-ray evidence of involvement of two or more major 
joints; a 20 percent rating is assigned with x- ray evidence 
of involvement of two or more major joints with occasional 
incapacitating exacerbations. Id.  The shoulder is considered 
a major joint. 38 C.F.R. § 4.45(f).  The shoulder can be 
evaluated under Diagnostic Codes 5201-5203.  See also 
38 C.F.R. § 4.71a (2005).  

Under Diagnostic Code 5203, a maximum 20 percent evaluation 
is assigned for nonunion of the minor clavicle or scapula 
with loose movement; or dislocation of the minor clavicle or 
scapula.  Id. at Diagnostic Code 5203.

Under Diagnostic Code 5202 malunion of the minor humerus is 
assigned a 20 percent evaluation with moderate or marked 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2005).  
A 20 percent evaluation is assigned for recurrent dislocation 
of the minor humerus at the scapulohumeral joint with 
infrequent episodes and guarding of movement only at shoulder 
level, or with frequent episodes and guarding of all arm 
movements.  Id.  A 40 percent evaluation is assigned for 
fibrous union of the minor humerus.  Id.  A 50 percent 
evaluation is assigned nonunion of the minor humerus (false 
flail joint).  Id.  A 70 percent evaluation is assigned for 
the loss of the head of the minor humerus (flail shoulder). 
Id.

As to a rating contemplating limitation of arm motion, 38 
C.F.R. § 4.71a, Diagnostic Code 5201, motion limited to 25 
degrees from the side is rated a maximum 30 percent for a 
minor (nondominant) joint; motion limited to midway between 
side and shoulder level warrants a 20 percent for a minor 
(nondominant) joint; and motion limited to shoulder level is 
rated as 20 percent disabling. C.F.R. § 4.71a, Diagnostic 
Code 5201 (2005).

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees. 38 C.F.R. § 
4.71, Plate I (2005).

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2005).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2005).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).   

In a June 2004 VA examination, the examiner stated that the 
veteran was right-handed.  Tenderness was present on 
palpation in the left anterior shoulder joint.  With 
consideration of pain, the veteran had 180 degrees flexion, 
100 degrees abduction, 90 degrees external rotation, and 90 
degrees internal rotation.  The veteran had 180 degrees 
abduction in the right shoulder.  The examiner stated that 
range of motion of the left shoulder was additionally limited 
by pain, but not by fatigue, weakness, lack of endurance, or 
incoordination.  There was no ankylosis of the shoulder 
joints.  X-rays of the left shoulder reflect osteopenia with 
chronic degenerative changes.  There was some degenerative 
spurring.  There was no fracture, dislocation, or destructive 
bony lesion demonstrated.  The examiner stated that the 
veteran's disability did not affect his occupation in that he 
was retired, and it affected his daily activities in that the 
veteran found it difficult to do any activities that required 
overhead lifting.   

The veteran is right-handed, thus ratings for the minor arm, 
humerus, clavicle, and scapula are applicable for his left 
shoulder disability. 

The Board finds that the veteran's status post arthrotomy of 
the left shoulder with osteochondromatosis and degenerative 
joint disease to include a scar warrants a 20 percent 
evaluation under Diagnostic Code 5201.  X-ray evidence 
reflects degenerative changes in the left shoulder.  On 
examination, although most ranges of motion appeared to be 
within normal limits, left shoulder abduction was limited to 
100 degrees, with range of motion additionally limited by 
pain.  Under 38 C.F.R. § 4.71a, Plate I, abduction is from 
zero to 180 degrees; shoulder level is at 90 degrees.  The 
Board finds that with consideration of pain, the veteran's 
limitation of motion most closely resembles the criteria 
described for a 20 percent evaluation under Diagnostic Code 
5201 for limitation of motion of the minor arm at shoulder 
level.  See 38 C.F.R. §§ 4.7, 4.40, 4.45 § 4.71a; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  

The veteran's is not shown to have malunion with deformity, 
recurrent dislocation, fibrous union, nonunion, or loss of 
the head of the minor humerus to warrant a compensable rating 
under Diagnostic Code 5202.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2005).  The veteran is not shown to 
have nonunion or dislocation of the minor clavicle or scapula 
to warrant a compensable rating under Diagnostic Code 5203.  
Id. at Diagnostic Code 5203.  The Board has also considered 
the potential application of Diagnostic Codes 5200 for 
ankylosis of scapulohumeral articulation.  However, the 
veteran is not show to exhibit ankylosis of the shoulder.  
Id. at Diagnostic Codes 5200 and 5201.  The June 2004 VA 
examination reflects no additional functional loss due 
fatigue, weakness, lack of endurance, and incoordination, and 
functional loss due to pain has already been considered in 
the veteran's 20 percent evaluation.  See 38 C.F.R. §§ 4.40, 
4.45 (2005); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

Since the service-connected left shoulder disability includes 
a scar of the left shoulder, the Board has also considered 
whether a separate rating for a scar is in order.  However, 
the Board notes that the veteran has not contended that he 
has any symptomatology associated with a surgical scar of the 
left shoulder, and in fact, none was noted on June 2004 
examination.  See 38 C.F.R. §§4.118, Diagnostic Codes  7801, 
7802, 7803, 7804 (2005).  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

C.  Conclusion

The Board concludes that the evidence supports a 20 percent 
rating for status post arthrotomy of the left shoulder with 
osteochondromatosis and degenerative joint disease to include 
a scar.
	

ORDER

A 20 percent rating, but no more, is granted for status post 
arthrotomy of the left shoulder with osteochondromatosis and 
degenerative joint disease to include a scar, subject to the 
law and regulations governing the payment of monetary 
benefits. 



___________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


